DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 12/27/2021 has been considered.     
	Claim(s) 1, 6, 9, 11, 18 are amended. 
	Claim(s) 25-28 are new.  
	Claim(s) 1-2, 4-7, 9, 11-12, 15, 17-19, 22, 24-28 are pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-2, 4-7, 15, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Canora et al. (U.S. 20100125362 A1, hereinafter Canora) in view of Fritz (US20210052093 A1), and further in view of Rodgers (US 7649460 B2).
	Regarding claim 1, Canora discloses:
 	machine for providing beverages, said machine comprising: ¶19 and figure 1 – a self-service beverage dispenser 102; see at least ¶¶17, 25-28, 36-37, 42-44;
	a reader configured to read data representative of an available balance for a user to obtain beverages from the machine from a machine-readable medium, wherein the machine-readable medium is a read-write device ¶25 -  the RFID tag reads the access data and stores access data; the customer 150 simply brings the RFID tag 158 (or token 156) within a predefined range of an RFID reader 110 that reads the access data by interrogating the tag 158; wherein the tag includes storing access data on the tag or transponder 158 of token 156 and then remotely (without contact being required) retrieving or reading data with RFID reader 110 [read and write];  wherein (¶42 and 47) determines whether the token is a valid token and whether the user has any entitlements (or unit counts) available such right to a particular number of drink fills or snacks, and so on; see at least see at least ¶¶17, 25-28, 36-37, 42-44, claims 3-4;

	electronics configured to: ¶35 -  controller 362, see at least ¶¶17, 25-28, 36-37, 42-44;
		receive the data from the machine-readable medium in response to the machine-readable medium being in communication distance of the reader; ¶43 - self-service beverage dispenser (e.g., allow their RFID tag to be read…and request a cup/glass to be filled… reads the access data, further see ¶26 - the reader or may be several feet allowing the reader 110 to obtain the access data in tag 158; see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
		enable the user to dispense a beverage into the vessel; ¶25 - determine whether or not to allow access to or use of the dispenser 102 to fill the cup 152; see at least ¶¶17, 25-28, 36-37, 42-44;
transmit an updated available balance of the machine-readable medium to the machine-readable medium, to cause the machine-readable medium to update the available balance so as to reduce or prevent the user from dispensing unlimited beverages, and   ¶43 - the user's available unit count is altered to reflect the use of the dispenser, wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like); (¶42)  At 560, the method 500 includes determining whether there are any units available to support vending. If not, at 570, the method 500 may include displaying indication of denial of access to the user, see at least ¶¶17, 25-28, 36-37, 42-44;
	prevent the user from dispensing unlimited beverages based on the data representative of the available balance. (¶42) - At 560, the method 500 includes determining whether there are any units available to support vending. If not, at 570, the method 500 may include displaying indication of denial of access to the user, see at least ¶¶17, 25-28, 36-37, 42-44;
	Canora discloses “the machine-readable medium” as a RFID tag which has a unit count store to a particular number of drink fills; see at least ¶¶17, 25-28, 36-37, 42-44; although 	Canora discloses the RFID tag is use to carrier information to a particular number of drinks to be filled, however,  does not explicitly disclose  “the machine-readable medium is adhesively coupled to a vessel, and wherein the machine-readable medium comprises a chip coupled to an adhesive strap, and an antenna coupled to the adhesive strap and communicably coupled to the chip;”;  Fritz discloses: (¶57) a vessel G; ¶¶71- 73 the metal element 2 is adhered to the bottom of the recess 12 by means of adhesive 4… wherein a metallic antenna Note: All RFID tags have a chip and antenna, therefore, they are coupled to the adhesive strap;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the RFID tag of Canora on the cup with an adhesive taught by Fritz, in order to avoid change the vessel appearance, (see: Fritz, ¶8).
	Canora discloses “wherein preventing the user from dispensing the unlimited beverages” (¶42) - determining whether there are any units available to support vending. If not displaying indication of denial of access to the user; and the RFID tag is use to carrier information to a particular number of drinks to be filled, however, does not disclose that also: “comprises outputting an electromagnetic energy above a threshold to cause the chip of the machine-readable medium to become non-functional” Rodgers discloses 4:1-15 - tag then receives a strong shock of energy comparable to an electromagnetic pulse. This electromagnetic pulse blows the circuitry (capacitor) in the chip thus deactivating same;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the above limitation taught by Rodgers, in order to destroyed the chip and rendered useless forever, (see: Rodgers, 4:1-15).
	Regarding these limitations “so as to reduce or prevent the user from dispensing unlimited beverages” are interpreted as intended result and/or intended use language which do not have patentable weight.
	Regarding the limitations “the machine-readable medium is adhesively coupled to a vessel, and wherein the machine-readable medium comprises a chip coupled to an adhesive strap, and an antenna coupled to the adhesive strap and communicably coupled to the chip”, having the machine-readable medium coupled to a vessel with a adhesive, or glue, etc would have been an obvious matter of design choice.	
	Regarding claim 2, Canora discloses:
	wherein the electronics are further configured to enable the user to dispense the beverage while the machine-readable medium is within the communication distance of the reader.  ¶26 - The range of the RFID tag 158 may be several inches requiring the user to hold the token 156 proximate to the reader or may be several feet allowing the reader 110 to obtain the access data in tag 158 when the customer 150 is standing in front of the dispenser 102 (e.g., bracelet token 156 on wrist holding cup 152 near soda/liquid dispensing units or on opposite arm held naturally at the customer's side, which may be several feet from reader 110); see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
	Regarding claim 4, Canora discloses:
	wherein the electronics are further configured to determine whether the data representative of the available balance is sufficient, based on the data received from the machine-readable medium, to dispense the beverage before enabling the user to dispense the beverage.  ¶43 - the user's available unit count is altered to reflect the use of the dispenser, wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like);  see at least ¶¶17, 25-28, 36-37, 42-44;
	Regarding claim 5, Canora discloses:
	wherein the reader uses radiofrequency signaling.  ¶25 – RFID reader and tag; see at least see at least ¶¶17, 25-28, 36-37, 42-44, claims 3-4;
	Regarding claim 6, Canora discloses:	
	wherein the electronics are further configured to limit an amount of the beverage dispensed from the machine. (¶42) - At 560, the method 500 includes determining whether there are any units available to support vending. If not, at 570, the method 500 may include displaying indication of denial of access to the user, see at least ¶¶17, 25-28, 36-37, 42-44;
	Regarding claim 7, Canora discloses:
	wherein the electronics communicate the data to a centrally located processor external to the machine.  Figure 3 ¶36 - the communication module 363 is used to communicate with a token data storage system 340 via a communications network 330 (e.g., a digital network such as an intranet or the Internet); see at least see at least ¶¶17, 25-28, 36-37, 41-44;
	Regarding claim 15, Canora discloses:	
	said machine further comprising: a biometric sensor configured to read a biometric parameter of the user; and the electronics further configured to: collect the biometric parameter of the user via said biometric sensor; associate the biometric parameter with the machine-readable identifier to form a first pair; ¶43 – [self-service beverage dispenser reads a RFID tag access data to request a cup/glass to be filled], wherein (¶26) the reader  read the access data several feet away; ¶44 -  linkage between the token/RFID tag/ entitlement and the individual may be provided by the identity associated with the entitlement and the second source of identification (biometrics via biometric sensor such as voice recognition) are determined to match [forms a first pair]; the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispense; wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like); see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
		after a first dispensing, determine whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair; and  if the first and subsequent pair match, enable the user to dispense a beverage into a vessel if an available balance exists, otherwise, prevent the user from dispensing a beverage into the vessel. (see LOOP of figure 5) ¶43 - self-service beverage dispenser reads a RFID tag access data to request a cup/glass to be filled, wherein (¶26) the reader  read the access data several feet away; ¶44 -  linkage between the token/RFID tag/ entitlement and the individual may be provided by the identity associated with the entitlement and the second source of identification (biometrics via biometric sensor such as voice recognition) are determined to match [forms a first pair]; the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispense; wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like); see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
	Regarding these limitation “after a first dispensing, determine whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair; and  if the first and subsequent pair match, enable the user to dispense a beverage into a vessel if an available balance exists, otherwise, prevent the user from dispensing a beverage into the vessel.” does not patentable distinguish the claimed invention from the prior art, as it is a mere duplication of parts without production of a new and unexpected result, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI. B, specifically because having another dispensing “after a first dispensing” is not different from having a first dispensing happening in the first time.
	Regarding claim 25, Canora discloses the RFID tag (¶16); however, does not disclose
	“wherein the machine-readable medium is coupled to a bottom surface of the vessel.” Fritz discloses: (¶57) a vessel G; ¶¶71- 73 the metal element 2 is adhered to the bottom of the recess 12 by means of adhesive 4…the RFID tag 6 can be adhesively glued to the metal element 2 see figure 6b;
  	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 26, Canora discloses:
 	wherein the available balance comprises a total number of beverages, a total number of fluid ounces, or a total number milliliters, and includes an associated time period.  ¶45 a total number of fluids oz since 0.5 units is equivalent to 12 ounces beverage. ¶45 a total number of fluids oz since 0.5 units is equivalent to 12 ounces beverage. (¶18) (e.g., an unlimited access order for a family for the length of a stay at a resort, a number of units (e.g., snacks, beverage fills, and so on) over a particular time period, and the like); X drinks and/or Y snacks per day (or some other useful time period); further see ¶25, ¶42, 47;
	Regarding claim 27, Canora discloses: 
	wherein enabling the user to dispense the beverage into the vessel is responsive to the total number of beverages, total number of fluid ounces, or total number of milliliters being greater than or equal to one, and a maximum amount of the beverage has not been poured over the associated time period.  ¶45 a total number of fluids oz since 0.5 units is equivalent to 12 ounces beverage. (¶18) (e.g., an unlimited access order for a family for the length of a stay at a resort, a number of units (e.g., snacks, beverage fills, and so on) over a particular time period, and the like); X drinks and/or Y snacks per day (or some other useful time period); further see ¶25, ¶42 -  determining whether there are any units available to support vending, ¶43 - the user's available unit count is altered to reflect the use of the dispenser; 47;
	Claim(s) 9, 11-12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Canora et al. (US 20100125362 A1, hereinafter Canora) in view of Fritz (US20210052093 A1), in view of Humphrey et al. (US 2005/0087255A1, hereinafter Humphrey), and further in view of Bourne (US 20070011041 A1).
	Regarding claim 9, Canora discloses:
 	a method of providing beverages, said method comprising: ¶19 and figure 1 – a self-service beverage dispenser 102; see at least ¶¶17, 25-28, 36-37, 42-44;
	reading, by a reader, data representative of an available balance for a user to obtain beverages from a machine-readable medium, the data being read in response to electromagnetically communicating data from the machine-readable medium with the reader; ¶43 - self-service beverage dispenser (e.g., allow their RFID tag to be read…and request a cup/glass to be filled… reads the access data, further see ¶26 - the reader or may be several feet allowing the reader 110 to obtain the access data in tag 158; wherein (¶42-43 and 47) - determines whether the token is a valid token and whether the user has any entitlements (or unit counts) available such right to a particular number of drink fills or snacks, and so on; see at least see at least ¶¶17, 25-28, 36-37, 42-44, claims 3-4;
see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
	enabling the user to dispense a beverage into the vessel; ¶25 - determine whether or not to allow access to or use of the dispenser 102 to fill the cup 152; see at least ¶¶17, 25-28, 36-37, 42-44;
	update the available balance …in response to the beverage being dispensed by the user; ¶43 - the user's available unit count is altered to reflect the use of the dispenser, wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like);  see at least ¶¶17, 25-28, 36-37, 42-44;
	preventing the user from dispensing unlimited beverages based on the data representative of the available balance; and ¶37 - if the user only had 1 unit available based on their unit count in their entitlements the controller 370 may act to only allow vending of the 1-unit snacks; see at least ¶¶17, 25-28, 36-37, 42-44;
 	outputting an electromagnetic energy above a threshold to cause an electronic device on the machine-readable medium coupled to the vessel to become non-functional.	
	Canora discloses the RFID tag is use to carrier information to a particular number of drinks to be filled; however, does not explicitly disclose  “the machine-readable medium is adhesively coupled to a vessel and the machine-readable medium comprises a chip coupled to an adhesive strap, and an antenna coupled to the adhesive strap and communicably coupled to the chip;”;  Fritz discloses: (¶57) a vessel G; ¶¶71- 73 the metal element 2 is adhered to the bottom of the recess 12 by means of adhesive 4… wherein a metallic antenna element of a corresponding RFID tag 6 can magnetically adhere to a magnetic metal element 2 and/or the RFID tag 6 can be adhesively glued to the metal element 2…. (¶30) a thin adhesive film; Note: All RFID tags have a chip and antenna, therefore, they are coupled to the adhesive strap;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the RFID tag of Canora on the cup with an adhesive taught by Fritz, in order to avoid change the vessel appearance, (see: Fritz, ¶8).	Canora discloses ¶43 - the user's available unit count is altered to reflect the use of the dispenser, and that the token/ RIFD tag has memory with access data see fig 3; however does not disclose “transmitting an updated available balance to the machine-readable medium, to cause the machine-readable medium to update the available balance” Humphrey discloses - ¶62 - the RF device 20 stores information corresponding to an amount of money. For example, the user could purchase the drinkware device 2 charged with $30, which is stored by the storage device 18 of the RF device 20. When the user buys a refill, the vendor can simply deduct the amount of money stored on the storage device 18 by the cost of the drink/refill;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include above limitation as taught by Humphrey, in order to avoid sale loss, (see: Humphrey, ¶8).
	Canora - a RFID tag which has a unit count store to a particular number of drink fills;; see at least ¶¶17, 25-28, 36-37, 42-44; however, does not disclose “outputting an electromagnetic energy above a threshold to cause an electronic device…to become non-functional.” 	Bourne discloses ¶62 - the RFID tag is disabled by transmitting a high energy RF signal at the tag such that the RFID circuitry is burned out;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the above limitations as taught by Bourne, in order to prevent multiple orders for the same tag, (see: Bourne, ¶¶61-62).
	Regarding these limitations “preventing the user from dispensing unlimited beverages based on the data representative of the available balance” are interpreted as intended result and/or intended use language which do not have patentable weight.
	Regarding the limitations “the machine-readable medium is adhesively coupled to a vessel, and wherein the machine-readable medium comprises a chip coupled to an adhesive strap, and an antenna coupled to the adhesive strap and communicably coupled to the chip”, having the machine-readable medium coupled to a vessel with a adhesive, or glue, etc would have been an obvious matter of design choice.
	Regarding claim 11, Canora discloses:
	wherein enabling the dispensing of the beverage occurs when the machine-readable medium is connected wirelessly to the dispenser.  see figures 1 and 3 ¶43 -  at 560 it is determined that there are units available, the method 500 continues at 580 with operating the dispenser controller to dispense selected units, such as volume of a particular beverage or a user-selected snack. At 584, the user's available unit count is altered to reflect the use of the dispenser, see at least see at least ¶¶17, 20-28, 36-37, 41-44;
	Regarding claim 12, Canora discloses:	
	further comprising determining whether the data meets a predetermined criteria to dispense the beverage before enabling the user to dispense the beverage.  ¶42 - a user or holder of a token may present the token to a self-service beverage dispenser (e.g., allow their RFID tag to be read, swipe their magnetic stripe card, and so on) and request a cup/glass to be filled. During 550, the scanner or interrogator reads the access data and determines whether the token is a valid token and whether the user has any entitlements (or unit counts) available; see at least see at least ¶¶17, 20-28, 36-37, 41-44;
	Regarding claim(s) 17, Canora discloses:
	collecting a biometric parameter of the user; associating the biometric parameter with the machine-readable identifier to form a first pair; ¶43 - self-service beverage dispenser reads a RFID tag access data to request a cup/glass to be filled, wherein (¶26) the reader  read the access data several feet away; ¶44 -  linkage between the token/RFID tag/ entitlement and the individual may be provided by the identity associated with the entitlement and the second source of identification (biometrics via biometric sensor such as voice recognition) are determined to match [forms a first pair]; the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispense; wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like); see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
	after a first dispensing, determining whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair; and if the first and subsequent pair match, enabling the user to dispense a beverage into a vessel if an available balance exists, otherwise, preventing the user from dispensing the beverage into the vessel. (see LOOP of figure 5)  ¶43 - self-service beverage dispenser reads a RFID tag access data to request a cup/glass to be filled, wherein (¶26) the reader  read the access data several feet away; ¶44 -  linkage between the token/RFID tag/ entitlement and the individual may be provided by the identity associated with the entitlement and the second source of identification (biometrics via biometric sensor such as voice recognition) are determined to match [forms a first pair]; the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispense; wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like); see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
	Regarding these limitation “after a first dispensing, determine whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair; and  if the first and subsequent pair match, enable the user to dispense a beverage into a vessel if an available balance exists, otherwise, prevent the user from dispensing a beverage into the vessel.” does not patentable distinguish the claimed invention from the prior art, as it is a mere duplication of parts without  as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI. B, specifically because having another dispensing “after a first dispensing” is not different from having a first dispensing happening in the first time.
	Claim(s) 18, 19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Canora et al. (US 20100125362 A1, hereinafter Canora), in view of Fritz (US20210052093 A1), in view of Castellani (US 20110120316 A1, hereinafter Castellani), in view of De Berg Hewett (US 20160092851 A1), and further in view of Rodgers (US 7649460 B2).
	Regarding claim 18, Canora discloses:
	a machine for providing beverages, said machine comprising: ¶19 and figure 1 – a self-service beverage dispenser 102; see at least ¶¶17, 25-28, 36-37, 42-44;
	a biometric sensor configured to read a biometric parameter of a user; ¶44 - the dispenser may be further equipped to verify the user's identity by use of biometrics such as via a sensor upon which a customer can place a finger, by voice recognition, and/or by other techniques for confirming an identity of a customer;
	a reader configured to read data representative of an available balance for the user to obtain beverages from the machine from a machine-readable medium to be dispensed in a vessel; and ¶25 - the customer 150 simply brings the RFID tag 158 (or token 156) within a predefined range of an RFID reader 110 that reads the access data by interrogating the tag 158; wherein the tag includes storing access data on the tag or transponder 158 of token 156 and then remotely (without contact being required) retrieving or reading data with RFID reader 110 [read and write];  wherein (¶42 and 47)_ - determines whether the token is a valid token and whether the user has any entitlements (or unit counts) available such right to a particular number of drink fills or snacks, and so on; see at least see at least ¶¶17, 25-28, 36-37, 42-44, claims 3-4;
	electronics configured to: ¶35 -  controller 362, see at least ¶¶17, 25-28, 36-37, 42-44;
		collect the biometric parameter of the user via said biometric sensor; ¶44 - the dispenser may be further equipped to verify the user's identity by use of biometrics such as via a sensor upon which a customer can place a finger, by voice recognition, and/or by other techniques for confirming an identity of a customer; second identification;
	control pouring operations of the machine in response to an auditory command, wherein controlling pouring operations comprise:  ¶44 - the dispenser may be further equipped to verify the user's identity by voice recognition When the identity associated with the entitlement and the second source of identification are determined to match, the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispenser;
	receiving data from the machine-readable medium in response to the machine-readable medium being in the communication distance of the reader; ¶43 - self-service beverage dispenser (e.g., allow their RFID tag to be read…and request a cup/glass to be filled… reads the access data, further see ¶26 - the reader or may be several feet allowing the reader 110 to obtain the access data in tag 158; see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
		enable the user to dispense a beverage into the vessel; ¶25 - determine whether or not to allow access to or use of the dispenser 102 to fill the cup 152; see at least ¶¶17, 25-28, 36-37, 42-44;
		transmit an updated available balance of the machine-readable medium to the machine-readable medium, to cause the machine-readable medium to update the available balance so as to reduce or prevent the user from dispensing unlimited beverages, and  ¶43 - the user's available unit count is altered to reflect the use of the dispenser, wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like);  see at least ¶¶17, 25-28, 36-37, 42-44;
	prevent the user from dispensing unlimited beverages based on the data representative of the available balance. (¶42) - At 560, the method 500 includes determining whether there are any units available to support vending. If not, at 570, the method 500 may include displaying indication of denial of access to the user, see at least ¶¶17, 25-28, 36-37, 42-44;
	Canora discloses the RFID tag is use to carrier information to a particular number of drinks to be filled, however, does not explicitly disclose  “wherein the machine-readable medium is adhesively coupled to the vessel and the machine-readable medium comprises a chip coupled to an adhesive strap, and an antenna coupled to the adhesive strap and communicably coupled to the chip; and”;  Fritz discloses: (¶57) a vessel G; ¶¶71- 73 the metal element 2 is adhered to the bottom of the recess 12 by means of adhesive 4… wherein a metallic antenna element of a corresponding RFID tag 6 can magnetically adhere to a magnetic metal element 2 and/or the RFID tag 6 can be adhesively glued to the metal element 2…. (¶30) a thin adhesive film; Note: All RFID tags have a chip and antenna, therefore, they are coupled to the adhesive strap;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the RFID tag of Canora on the cup with an adhesive taught by Fritz, in order to avoid change the vessel appearance, (see: Fritz, ¶8).
	Canora discloses at least ¶44 - service beverage dispenser 102 equipped with a biometric sensor to verify a user's identity; however, does not specifically7 disclose the limitations below; Castellani discloses: 
	create a user profile for the user; Figure 2 - ¶55 - creating the new user's profile; see at least Figures 1-9, ¶¶16, 26, 53-55;
	associate the biometric parameter with the user profile and Figure 2 - ¶55 - creating the new user's profile, storing the new user's data associated with the biometric key; see at least Figures 1-9, ¶¶16, 26, 53-55; 
	assign a user type to the user profile; and  Figure 2 - the function of storing the new user's data associated with the biometric key; see at least Figures 1-9, ¶¶16, 26, 53-55;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the above limitations as taught by Castellani, in order to allows different users to obtain quickly and without the need for intervention for setting, beverages always corresponding to the need and the taste of each user, (see: Castellani, ¶6).
	Canora in view of Castellani discloses associate the biometric parameter with the user profile, Canora disclose ¶44 - the dispenser equipped to verify the user's identity by voice recognition; and Castellani disclose Figure 2 - ¶55 - creating the new user's profile, and storing the new user's data associated with the biometric key. 
	In addition to the teach described above, Castelari also discloses ¶28 – both capabilities, the capability to recognize a user using Biometric key, and the capability to recognize a user with an identification code associated to the cup such as electronic tag; however does not specifically discloses “user profile with the machine- readable medium in response to the machine-readable medium being in communication distance of the reader;” 
	De Berg Hewett discloses ¶50 - The identifier may be as simple as a unique account number or code that represents a user profile 5 which still needs to be set up or personalized, but which is already linked to a RFID tag 17 in a particular cup 11;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the above limitations as taught by De Berg Hewett, in order to allow for efficient service combined with quick dispensing and avoids money counting at the beverage dispensers, (see: De Berg Hewett, ¶74).	
	Canora discloses “wherein preventing the user from dispensing the unlimited beverages” (¶42) - determining whether there are any units available to support vending. If not displaying indication of denial of access to the user; and the RFID tag is use to carrier information to a particular number of drinks to be filled, however, does not disclose that also: “comprises outputting an electromagnetic energy above a threshold to cause an electronic device on the machine-readable medium to become non-functional” Rodgers discloses 4:1-15 - tag then receives a strong shock of energy comparable to an electromagnetic pulse. This electromagnetic pulse blows the circuitry (capacitor) in the chip thus deactivating same;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the above limitation taught by Rodgers, in order to destroyed the chip and rendered useless forever, (see: Rodgers, 4:1-15).
	Regarding claim 19, Canora discloses:
	wherein said biometric sensor includes a microphone for receiving an auditory command from the user. ¶44 - at least the biometric sensor that identifies user by voice recognition;	
	Regarding claim 24, Canora discloses:
	receive the data from the machine-readable medium in response to the machine-readable medium being in communication distance of the reader; associate the biometric parameter with the machine-readable identifier to form a first pair; 
	after a first dispensing, determine whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair; if the first and subsequent pair match, enable the user to dispense a beverage into a vessel if an available balance exists, otherwise, prevent the user from dispensing a beverage into the vessel; and update the available balance of the machine-readable medium so as to reduce or prevent the user from dispensing unlimited beverages.(see LOOP of figure 5) ¶43 - self-service beverage dispenser reads a RFID tag access data to request a cup/glass to be filled, wherein (¶26) the reader  read the access data several feet away; see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3; ¶44 -  linkage between the token/RFID tag/ entitlement and the individual may be provided by the identity associated with the entitlement and the second source of identification are determined to match [forms a first pair]; the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispense; wherein (¶18) which may result in their count of available units being reduced for each unit they use (e.g., a count stored on an RFID tag record may be decremented or incremented to reflect the number of uses by the customer and to verify additional units are available prior to operating a dispenser to fill a cup or dispense a snack or the like);see at least see at least ¶¶17, 20-28, 36-37, 41-44;
	Regarding these limitation “after a first dispensing, determine whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair; if the first and subsequent pair match, enable the user to dispense a beverage into a vessel if an available balance exists, otherwise, prevent the user from dispensing a beverage into the vessel; and update the available balance of the machine-readable medium so as to reduce or prevent the user from dispensing unlimited beverages.;” does not patentable distinguish the claimed invention from the prior art, as it is a mere duplication of parts without production of a new and unexpected result, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI. B, specifically because having another dispensing “after a first dispensing” is not different from having a first dispensing happening in the first time.
	Regarding these limitations “so as to reduce or prevent the user from dispensing unlimited beverages” are interpreted as intended result and/or intended use language which do not have patentable weight.
	Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Canora, Fritz, Castellani, De Berg Hewett, and Rodgers combination as applied to claim 18, and further in view of Kim et al. (US 20110071830 A1, hereinafter Kim).
	Regarding claim 22, the combination, specifically Canora discloses -  ¶44 - voice recognition; however, does not explicitly  disclose “capture a video of the user speaking the auditory commands interpret movements of the user's lips speaking the auditory command to create data representative of predicted commands; integrate the auditory command and the predicted command from the video; and create an enhanced user command based on the integrated auditory command and predicted command.” Kim discloses - ¶12 and figures 2 and 3 - a lip video image input unit that suitably obtains an input image by an image input sensor; a lip reading unit that suitably recognizes a lip reading instruction of a speaker by processing the input image; and a voice recognition and lip reading recognition result combining unit that suitably outputs the voice recognition instruction if the estimated probability is above a threshold value and suitably outputs the lip reading instruction if the estimated probability is below the threshold value.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the above limitations as taught by Kim, in order to effectively detects lips from a face image, suitably tracks lip movements, and suitably recognizes a voice instruction based on feature values of the lips, where a voice recognizer does not work due to noise, (see: Kim, ¶9).
	Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Canora, Fritz, and Rodgers combination as applied to claim 1, and further in view of HUANG QI-FANG et al. (TW201128537A hereinafter HUANG QI-FANG).
	Regarding claim 28, Canora discloses: 
	wherein the chip is positioned along the adhesive strap,. (¶57) a vessel G; ¶¶71- 73 the metal element 2 is adhered to the bottom of the recess 12 by means of adhesive 4… wherein a metallic antenna element of a corresponding RFID tag 6 can magnetically adhere to a magnetic metal element 2 and/or the RFID tag 6 can be adhesively glued to the metal element 2…. (¶30) a thin adhesive film; 
	The combination does not disclose “the antenna spans from a first portion of the adhesive strap to a second portion of the adhesive strap;”; however, HUANG QI-FANG discloses - See figure 4 – chip 33, antenna 32 and adhesive 60;  and  page 4 last paragraph and page 5 first paragraph - A plurality of adhesive elements 60 are fixed to the other side of the second refreshing layer so that a gap % can be maintained between the third lost layer 43 and the second interlayer 42. Referring to FIG. 5, the third interlayer is On the side facing the second interlayer, a third metal sheet μ is disposed corresponding to the position of the s-chip 33. In the preferred embodiment, as shown in FIGS. 4 and 5, the size of the third metal sheet 53 can be used to simulate a magnetic wall such that the other side of the first interlayer 43 When attached to the surface of a metal object (not shown), the direction of the image current formed by the metal object due to the mapping principle can be related to the direction of the current on the transmitting and receiving antenna 32.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitation taught by HUANG QI-FANG, in order to enables the radio frequency identification tag to be used on the surface of a metal object, (see: HUANG QI-FANG, page 2 para 2).
Response to Arguments
	Applicant's arguments filed on 12/27/2021 have been fully considered but they are moot in view of the new ground of rejection. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/VANESSA DELIGI/Patent Examiner, Art Unit 3627     


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627